DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This office action is in response to the applicant’s amendment received on November 26, 2021 (hereinafter “Amendment”).
The claim amendment received on November 26, 2021 fails to meet the requirements of 37 CFR 1.121. For example, the claim received on 12/14/2020 does not include claim 69. The current claims, however, labels claim 69 as “currently amended”. Further, the current claims do not include the duplicate claims on claim 63. However, for the purpose of expedition on prosecution of instant application, claim 69 will be treated as new claim and the latter of claim 63 as presented in 12/14/2020 submission will be treated as strike through, e.g. deletion.
The withdrawn claims do not meet the requirements of 37 CFR 1.121.

Status of Claims
Claim 1-14, 16-28, 31, 32, 34-47, 50, and 52-54 had/have been canceled.
Claims 15, 29, 30, 48, 49, 51, and 55-68 have been amended.
Claim 69 has been newly added.
Claims 15, 29, 30, 33, 48, 49, 51, and 55-69 are pending. 

Claim/Specification Objections
Below claims are objected to because of the following informalities: 
Claims 59’s “Receiving …” should be replaced with “receiving …”
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “risk metric value” (claims 15, 30, 48, 49, 51, 59, 61, 63, 64, and 69).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 29, 30, 33, 48, 49, 51, and 55-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claims 15 and 59, the claim(s) recite, in part, “retrieving the at least one timing data from the stored data structure to automatically calculate for the critical test result data message a corresponding at least one risk metric value using at least one of: a time between the detected receipt of a critical test result message and detected retrieval of said message by a user and a time between the detected retrieval of the critical test result message by a user and the detected transmission of a return message” (emphasis added). The examiner submits that the instant publication, US 20110257997 (hereinafter “Specification”), lacks antecedent basis on the claimed term “risk metric value”. The examiner further submits that the Specification discloses calculation of metric in abstract, [0034], [0066], [0067], [0071], and [0076] and they are as follow:
Abstract
A System and Method for monitoring risk reduction activities in one or more medical practice settings and environments is described. The system automatically monitors communications and equipment to verify proper clinical treatment processes and activities that reduce the risk of poor clinical outcomes or increased risk to health. The system can also automatically monitor out-patient activities. Clinical activities are monitored and various rules and risk reduction metrics calculated from the data. Real-time monitoring further permits alarms to be triggered if certain clinical steps considered proper are not followed in a particular case.
[0034] 6. Generate and store a data file embodying a report that indicates, for each reporting physician, the proportion of CCD's containing notification documentation. In another embodiment the additional step of: 6.1 automatically generating a list of referring clinicians, or from the referring clinician field for all of the diagnostic test reports. This can be generated from the database records of critical result notifications. In one embodiment, a data field in the record lists the name of the referring health care provider. The list of notified referring providers may be used to calculate a metric regarding their compliance to malpractice insurers, certification agencies, other interested entities, or by the health care institution itself. In one embodiment, the result message to the referring physician may be matched against some action taken by the referring physician, or simply whether the referring physician retrieved the message.
[0066] 6. Measure frequency, quantity, quality, or any other relevant aspect of one or more risk reduction activities that are documented in the health care institution's electronic databases. This can also be used to calculate a metric. The data can be stored in the database created in step 3. 
[0067] 7. For each healthcare provider or patient, obtain data from the database and use it to calculate a metric.
[0071] b. Create a VPN tunnel enabling an external database to link to the facility's electronic records. The external database system can be used to determine, retrieve and store relevant performance data and calculate metrics. In another embodiment, additional metrics can be determined, calculated and used …
[0076] These types of metrics can be numerically calculated in a variety of ways. In one embodiment, the number of procedure checklists that are cited can be divided by the number of procedures of the same type to determine a percentage. Similarly, the denominator can be the total number of procedures of all types. The denominator can be determined based on a pre-

In the Abstract section, the Specification mentions that a clinical activities are monitored and various rules and risk reduction metrics are calculated from the data. The Abstract, however, does not disclose a specific algorithm as to how the risk reduction metrics are calculated.
In [0034], the paragraph discloses that a data field in the record that lists the name of the referring health care provider may be used to calculate a metric regarding compliance to malpractice insurers, certification agencies, other interested entities, or by the health care institution itself. However, the paragraph is absent of how the compliance metric is calculated.
In [0066] and [0067], the paragraphs disclose that measure frequency, quantity, quality, or any other relevant aspect of one or more risk reduction activities that are documented in the health care institution’s electronic databases can also be used to calculate a metric. The paragraphs, however, are absent of how the metric is calculated, e.g. algorithm. Rather, the paragraph merely describes inputs resulting in calculation of a metric.
In [0071], the paragraph describes that external database system can be used to determine, retrieve and store relevant performance data and calculate metrics. The paragraph, however, does not disclose algorithm used to calculate the metrics.
In [0076], the paragraph describes a specific algorithm, e.g. the number of procedure checklists that are cited can be divided by the number of procedures of the same type to determine a percentage. However, the section merely describes in terms of number of procedures not in terms of a time 
The dependent claims are rejected as they on claim(s) above, and fail to cure the deficiency(s).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 29, 30, 33, 48, 49, 51, and 55-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Per claim 15: 
The term “the at least one critical test result data message” in “upon detecting a first logical condition that said critical test result data message is retrieved, a time of retrieval of the at least one critical test result data message” lack antecedent basis as there is only one critical test result data message previously recited in the claim and “the at least one critical test result data message” embodies more than one critical test result data message.
The claim recites, in part, “retrieving the at least one timing data from the stored data structure to automatically calculate for the critical test result data message a corresponding at least one risk metric value using at least one of: a time between the detected receipt of a critical test result message detected retrieval of said message by a user and a time between the detected retrieval of the critical test result message by a user and the detected transmission of a return message”.
First, the claim is indefinite as the term “the at least one timing data” lack antecedent basis and it is unclear whether “the at least one timing data” refers to previously recited “the at least one timing data value” or any information that potentially be construed as timing data.
Second, it is unclear whether this “detected retrieval of said message by a user” is the previously recited “a time of retrieval of the critical test result data message” in the “detecting” step or something different. 
Furthermore, “said message” lack antecedent basis and it is unclear as to which one of previously recited messages, e.g. data message, a critical test result message, at least one critical test result data message, or return message, refer to “said message”.
The claim recites, in part, “detecting for the critical test result data message at least one timing data value representing at least one of: a time of receipt of the critical test result data message, upon detecting a first logical condition that said critical test result data message is retrieved, a time of retrieval of the at least one critical test result data message and upon detecting a second logical condition that said critical test result data message has been responded to with a return message, a corresponding timing data value comprised of a time of transmission of the return message; storing the detected timing data values in a data structure that correlates the detected timing data values with their corresponding critical test result data message; retrieving the at least one timing data from the stored data structure to automatically calculate for the critical test result data message a corresponding at least one risk metric value using at least one of: a time between the detected receipt of a critical test result message and detected retrieval of said message by a user and a time between the detected retrieval of the critical test result message by a user and the detected transmission of a return message”.
at least one timing data value representing at least one of …”, one of ordinary skill in the art would appreciate that the claim comprises an embodiment that only one of: 1) a time of receipt of the critical test result data message, 2) upon detecting a first logical condition that said critical test result data message is retrieved, a time of retrieval of the at least one critical test result data message and 3) upon detecting a second logical condition that said critical test result data message has been responded to with a return message, a corresponding timing data value comprised of a time of transmission of the return message is detected for the critical test result data message. The recited “storing the detected timing data values in a data structure that correlates the detected timing data values with their corresponding critical test result data message” contradicts this embodiment. 
Similarly, the recited “retrieving the at least one timing data from the stored data structure to automatically calculate for the critical test result data message a corresponding at least one risk metric value using at least one of: a time between the detected receipt of a critical test result message and detected retrieval of said message by a user and a time between the detected retrieval of the critical test result message by a user and the detected transmission of a return message” also contradicts the embodiment as in the case of “a time between the detected receipt of a critical test result message and detected retrieval of said message” requires detecting one timing data values representing a time of receipt of the critical test result data message and a time of retrieval of the critical test result data message and upon detecting a second logical condition that said critical test result data message has been responded to with a return message upon detecting a first logical condition that said critical test result data message is retrieved and as in the case of “a time between the detected retrieval of the critical test result message by a user and the detected transmission of a return message” requires a time of retrieval of the critical test result data message upon detecting a first logical condition that said critical test result data message is retrieved and a time of transmission of the return message upon 
The other independent claim 59 is significantly similar to claim 15, hence is rejected also.
The dependent claims are rejected as they depend on the claim(s) above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 29, 30, 33, 48, 49, 51, and 55-69 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or 
In the instant case, claims 15, 29-30, 33, 48-49, 51, and 55-58 (group I) are directed to a method (i.e. process) while claims 59-69 (group II) are directed to a computer system. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 

Claim 15 recites: A method executed by a computer system comprised of a data storage device of calculating a data value representing an aggregate timing characteristic of a critical test result message system comprising: 
receiving a data message representing a critical test result message; 
detecting for the critical test result data message at least one timing data value representing at least one of: a time of receipt of the critical test result data message, upon detecting a first logical condition that said critical test result data message is retrieved, a time of retrieval of the at least one critical test result data message and upon detecting a second logical condition that said critical test result data message has been responded to with a return message, a corresponding timing data value comprised of a time of transmission of the return message; 

retrieving the at least one timing data from the stored data structure to automatically calculate for the critical test result data message a corresponding at least one risk metric value using at least one of:  a time between the detected receipt of a critical test result message and detected retrieval of said message by a user and a time between the detected retrieval of the critical test result message by a user and the detected transmission of a return message; and  
storing the at least one calculated risk metric value in data storage.
 (Emphasis added on the additional element(s))

Step 2A, (prong 1)
The body of the claim recites 1) data collection, e.g. receiving a data message representing a critical test result message; 2) detecting, e.g. determining, for the critical test result data message at least one timing data value representing at least one of: a time of receipt of the critical test result data message, upon detecting a first logical condition that said critical test result data message is retrieved, a time of retrieval of the at least one critical test result data message and upon detecting a second logical condition that said critical test result data message has been responded to with a return message, a corresponding timing data value comprised of a time of transmission of the return message, e.g. confirmation; 3) storing, e.g. recording, the detected timing data values in a data structure that correlates the detected timing data values with their corresponding critical test result data message; 4) retrieving the at least one timing data from the stored data structure to automatically calculate for the critical test result data message a corresponding at least one risk metric value using at least one of: a time between the detected receipt of a critical test result message and detected retrieval of said message by a user and a time between the detected retrieval of the critical test result message by a user ). 
Furthermore, the examiner submits that the claimed limitations, when given their broadest reasonable interpretation, recites also a mental practice of gathering information, detecting timing value of the gathered information, recoding the timing value, retrieving the timing value in order to calculate parameters that is used to calculate performance and/or compliance/non-compliance of healthcare provider, and recording the calculated performance and/or compliance/non-compliance of healthcare provider as these can be performed with human mind with pen and pencil. Therefore, the claim recites abstract idea.

Under the Step 2A (prong 2): This judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), e.g. a computer system comprised of a data storage device (claim 15), data storage (claims 15 and 59), and a computer system comprised of a data storage device comprised of program data (claim 59), are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f). These limitation do not represent: Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements of the generic computer system amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. There is no indication in the Specification, that the operations recited in claim 15 require any specialized hardware or other inventive computer, components, such as particular machine, invoke any inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions (see [0127] of the Specification). Accordingly, the 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea to apply the exception using a generic computer component cannot provide an inventive concept. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the recited computing system/its component(s) and/or data storage. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. There is nothing in the Specification to indicate that the operations recited in claim 15 require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than a generic computer component (see [0127] of the Specification) to perform generic computer functions, e.g. receiving, storing, and processing information. Hence, the claim is not patent eligible. 
The dependents claims, e.g. 15, 29, 30, 33, 48, 49, 56-63, and 65-68 further describe the abstract idea of collecting information, description of data, and analyzing data at high level generality and/or 
Claims 51 and 64 recite displaying on a graphical user interface data value … However, the claimed limitation(s) represent collecting information, analyzing it, and displaying certain result of the collection and analysis. As such, the claim recite a mental process since they can practically be performed in the human mind or with pen and paper. The additional element of graphical user interface is recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f). These limitation do not represent: Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG. Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claim as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to 
Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 

Response to Argument(s)
112, 1st Paragraph
The applicant points to page 7 of the Specification that recites “The display presents … Rate of critical test result notification retrieval and retrieval intervals and metrics …” in suggesting that “Rate” is the “risk metric value”. In response, the examiner submits that one of ordinary skill in the art would appreciate that is the “metrics” recited in the Specification that refers to “risk metric value” not “Rate” as suggested by the applicant given the similarity of the words “metric” and calculation of metrics throughout the Specification. 
The applicant further suggests that term “risk metric value” is a lexicographer term (see page 12 of the Amendment). In response, the applicant is reminded that Specification is completely absent of “risk metric value”. In other words, “risk metric value” is not a lexicographer term.
The applicant also points to “retrieval intervals”, specifically that the “retrieval intervals” would be the time that is the response time or access time of a critical test result message minus the arrival time of the critical test message. The applicant is reminded that it is not the “retrieval intervals”, e.g. “a time between the detected receipt of a critical test result message and detected retrieval of said message by a user” and/or “a time between the detected retrieval of the critical test result message by a user and the detected transmission of a return message” as recited in the claim, that is rejected as lacking algorithm. The claim(s) are rejected based on lacking algorithm on “automatically calculate for 
112, 2nd Paragraph
The claims remain rejected under 112, 2nd Paragraph for the reasons outlined above.
101
The applicant asserts that the “claim clearly limit the application of the ‘judicial exception’ to a ‘practical application’” since “the automatic monitoring of usage of a critical test result messaging system is a ‘practical application’” (see page 13 of the Amendment). The examiner respectfully disagrees. Specifically, the additional elements in the claim(s), e.g. a computer system comprised of a data storage device (claim 15), data storage (claims 15 and 59), and a computer system comprised of a data storage device comprised of program data (claim 59), are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f). These limitation do not represent: Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements of the generic computer system amounts to no more than mere instructions to implement an 
The applicant further alleges that the examiner violated “examiners should give weight to all additional elements, whether or not they are conventional, when evaluation whether a judicial exception has been integrated into a practical application”. This argument is found to be not persuasive as the applicant’s merely provide allegation without explanation as to what additional elements, whether or not they are conventional, have not given weight by the examiner.
The applicant alleges that instant claim is similar to SRI Int’l Inc. v. Cisco Systems Inc. and therefore should be statutory. In response, the examiner submits that SRI Int’l Inc. v. Cisco Systems Inc. was not the basis of the rejection. Furthermore, in SRI Int’l Inc. v. Cisco Systems Inc., it was determined that the claimed invention solved a technological problem arising in computer networks: identifying hackers or potential intruders into the network. Here, the claimed invention is for the compliance data and metrics that are useful to lower the risk of malpractice claims and injuries (see [0005] of the Specification) which is a business process rather than a technological problem arising in computer networks. 
The applicant asserts that the examiner has ignored the additional claim limitations of the dependent claims. The examiner respectfully disagrees as the evidence shows (see above 101 analysis) that the examiner has addressed the additional elements recited in the dependent claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 7,304,691 discloses method and system for facilitating timely gathering, monitoring, distribution and delivery of medical records; US Patent Publication No. 2008/0270181 discloses a method and system for evaluation of medical site performance; US Publication 2007/0106753 discloses assessment of healthcare institution performance, policy, and procedure; US Patent Publication 2003/0212580 discloses processing of metrics for performance; US 2008/0021730 discloses a method for remote review of clinical data including critical message, HIPAA requirement compliance, calculation of physician’s response time to the message, and policy driven medical communication system for sending the message repeatedly to a physician or to other physician based on the maximum response time for physicians.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685